Citation Nr: 1440557	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-15 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1997 to May 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs Regional Office (RO).  At that time the Veteran lived overseas, but a recent statement indicates he now lives in South Carolina, so steps should be made to transfer jurisdiction over his claim to the appropriate RO.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

In a July 2014 statement, the Veteran filed a claim for an increased rating for his service connected mechanical low back disability, and he has also filed claims in 2013 and 2014 for entitlement to service connection for a scar on the head.  As of yet, the claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal are decided.  

A review of the Veteran's service treatment records show that he was seen on multiple occasions during active service for complaints of left knee pain, beginning in August 1997, and January 1999 X-ray of the left lower extremity revealed left tibial tuberosity, suggesting tendonitis.  The Veteran has reported that he has continued to have pain in his left knee since service, particularly when he runs.  In January 2011, the RO requested an examination in conjunction with this issue, and it appears a document reflecting diagnosis of osteoarthritis of the knees is the examination report, although it is very brief.  Additionally, a private physician in June 2011 provided a letter stating that it is his opinion that the overuse and strenuous activities the Veteran performed on active duty "contributed to" his left knee disability.  However, there is no rationale provided for this opinion, and the fact that physical activities "contributed" to a condition is not the same as concluding causation is as likely as not.  Therefore, considering the Veteran's in-service complaints, an adequate exam must be done.

With regard to the Veteran's bilateral foot disability, the Board notes that the Veteran was noted to have asymptomatic pes planus at the time of his November 1996 enlistment examination, and there is no indication that he received treatment for such disability while on active service.  However, he has since reported that his service-connected low back disability and his claimed left knee disability have aggravated his bilateral foot disability.  The Board notes that the Veteran has not been afforded proper notice with regard to a claim of entitlement to a bilateral foot disability on a secondary basis and on remand such notice should be sent.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice regarding secondary service connection in connection with his claim for service connection for a bilateral foot disability.  

2. Obtain treatment records from the VA Medical Center in Columbia dated in 2014.

3. Then, the RO or AMC should afford the Veteran a VA examination to determine the nature and etiology of any currently present left knee disabilities.  The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed left knee disabilities are related to his active service, to include any injury therein.  In the alternative, the examiner should opine as to whether it is as likely as not that the back disability has aggravated (worsened) the left knee condition.

The complete rational for all opinions expressed must be provided.  The examiner is asked to specifically address the June 2011 letter from the Veteran's private physician, who opined that his left knee disability was related to his active service.  

4. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



